In the
 United States Court of Appeals
              For the Seventh Circuit
                       ____________

No. 02-1104
BRAD JENKINS,
                                        Plaintiff-Appellant,
                             v.

CHRYSLER MOTORS CORPORATION
and DAIMLER CHRYSLER CORPORATION,
                                      Defendants-Appellees.
                       ____________
            Appeal from the United States District Court
      for the Northern District of Indiana, Hammond Division.
No. 2:99-65-TS-JM-2—Theresa L. Springmann, Magistrate Judge.
                       ____________
  ARGUED OCTOBER 18, 2002—DECIDED DECEMBER 5, 2002
                    ____________


 Before POSNER, DIANE P. WOOD, and EVANS, Circuit
Judges.
  EVANS, Circuit Judge. After a night on the town, with
a blood alcohol level three times above the legal limit,
Brad Jenkins passed out in his friend’s 1995 Dodge Ram
pickup, apparently soon after starting it. We don’t know
how long Jenkins, who was alone in the truck, was asleep,
but the pickup eventually caught on fire. The fire was
severe, as the interior of the cab was incinerated and
Jenkins suffered burns to 20 percent of his body.
  Jenkins filed a products liability suit against the man-
ufacturer of the pickup, Chrysler Motors Corporation and
2                                                No. 02-1104

Daimler Chrysler Corporation, in the superior court of
Lake County, Indiana. Chrysler (which is how we will re-
fer to the defendants) removed the case to federal court.
Jenkins alleged both that the product was defective and
that Chrysler failed to warn consumers of a potential
problem. Specifically, he contended that the fire was
caused by defective transmission “quick connects,” nylon
or plastic fittings which connect tubing to the transmis-
sion as part of the cooling system. The theory was that
the failure of the quick connects released transmission
fluid into the engine compartment, which ignited, starting
a fierce fire. A jury apparently rejected this theory and
returned a verdict for Chrysler.
  As the basis for his appeal, Jenkins cites two eviden-
tiary rulings which he contends constitute an abuse of
discretion. His is an uphill fight, for judges have broad
discretion in ruling on evidentiary questions during trial
or before on motions in limine. We reverse these rulings
only for an abuse of discretion, and we find an abuse of
discretion only when no reasonable person could agree
with the district court. Gagon v. American Cablevision, 77
F.3d 951 (7th Cir. 1996).
  To put the evidentiary issues in context, we note that
there was testimony at trial which contradicted Jenkins’
theory that the quick connects failed. An expert testified
that in a quick connect failure, the number 1 quick con-
nect fails first, followed in numerical order by the other
three. But in Jenkins’ fire there was no failure of the
number 1 quick connect. It was not leaking when the
engine was examined after the fire, and there was no
evidence of fire damage to that part of the engine. There
were no burn patterns under the truck where the quick
connects come into the transmission. Quick connect num-
ber 2 was also undamaged. Furthermore, the transmis-
sion was still full of fluid, whereas in a quick connect fail-
ure the fluid would drain out very rapidly.
No. 02-1104                                               3

  The evidence also showed that Jenkins and the owner
of the truck, Sean Wilson, intended to use it for snow
plowing and had installed a hydraulic power plow to its
front just a few weeks before the fire. There was evi-
dence from which a jury could conclude that the plow
was not properly installed. There was no fuse in the
snow plow wiring system. After the fire, the wire showed
signs of arcing, and a section was welded to the wheel
well of the truck. A portion of the plow power cable was
welded to the fender wall. If the control button to the
plow is pressed for more than 30 seconds (Chrysler postu-
lates that Jenkins could have hit the button in his sleep),
the draw on the wire can exceed 230 amps, which exceeds
the capacity of the wire. If that goes on long enough, the
wire can glow red and the insulation could start on fire.
A fire fueled by burning insulation could exceed 1,500
degrees. The melting point of copper, which would be nec-
essary to weld copper to steel, is about 2,000 degrees.
Chrysler’s expert, Robert Banta, testified that the “cause
of the fire in the Wilson vehicle was due to a short circuit
of the snow plow power supply lead between the battery
and the snow plow solenoid on the left fender innert.”
When asked if the failure of the quick connect was a con-
tributing cause, he said “no.” In short, the jury had evi-
dence from which it could conclude that the quick con-
nects had nothing to do with the fire.
  Nevertheless, Jenkins contends that evidence should
have been admitted which would have shown that Chrysler
knew about quick connect failures in 1987, not in 1995
as their expert acknowledged. The argument is that the
longer the time period during which Chrysler knew of
the problem, the more likely that the jury would conclude
that the company failed to exercise reasonable care to
inform consumers of the danger. Jenkins argues that his
exhibit 56, which was excluded, shows that Chrysler had
notice of a problem with the quick connects in 1987 and
4                                             No. 02-1104

that the evidence should have been admitted to impeach
Banta, who testified that Chrysler first became aware of
Dodge Ram fires in 1995 and did not link the fires to
quick connect failures until sometime in 1996. Banta
acknowledged that there were 50 fires, but he said no
one, other than Jenkins, was hurt and that when Chrysler
realized the problem, it notified the federal government
that it was recalling the trucks. Jenkins contends that
exhibit 56 shows that Chrysler knew of the problem in
1987, which might convince the jury to conclude that
Chrysler did not act reasonably in waiting to issue the
recall.
  This evidence was excluded because the failures refer-
enced in exhibit 56 were on vehicles other than the Ram,
specifically the Jeep Cherokee and Grand Cherokee. And
the judge wanted to keep the issues narrowly focused on
the Ram. Banta’s testimony was carefully presented to go
only to failures on the model which burned. So, Chrysler
argues, there would be no impeachment even if it were
shown that problems existed on other vehicles.
  We understand why Jenkins wanted to use the evidence.
It includes the following statement:
    Vehicles operating under extreme conditions, such as
    stuck in sand, plowing wet snow, or towing excessive
    loads in stop and go traffic, approach torque converter
    high torque stall. If operated in this manner for a
    sufficiently long period, transmission fluid tempera-
    tures are raised to the point that the nylon retainer
    [a quick connect] in the high pressure coolant line
    melts and allows fluid leakage.
  Nevertheless, we cannot find that the exclusion of the
evidence was an abuse of discretion. The document was
specifically geared to vehicles other than the Ram. Banta
was testifying about the Ram. More importantly, convincing
evidence at trial showed that the quick connects had
No. 02-1104                                                5

nothing to do with this particular fire. Given this evidence,
whether or not Chrysler knew about a problem with the
quick connects would not have convinced a jury to return
a different verdict.
  There is also evidence that Jenkins wanted excluded
that was admitted. The evidence was that he had a num-
ber of drunk driving convictions and a suspended license.
He also had checked himself into a treatment facility.
Before trial, in a motion in limine, he won a ruling that
evidence of his past alcohol use and the results of that use
would be excluded. But at trial the evidence was admit-
ted to impeach Jenkins’ father’s testimony that before
the fire Jenkins was a happy person with a “twinkle in his
eye” and afterwards he was depressed. The alcohol evi-
dence purportedly showed that he couldn’t have been all
that happy before, either.
   The jury in this case knew that Jenkins was drunk on
the night of the fire. His blood alcohol level was between
.259 and .289. So evidence of alcohol use was already be-
fore the jury, and the door was opened to the admission
of evidence of prior alcohol use and the effect it had on
Jenkins’ life by his father’s testimony implying that the
fire caused his problems. We cannot find an abuse of dis-
cretion. AFFIRMED.

A true Copy:
       Teste:

                        ________________________________
                        Clerk of the United States Court of
                          Appeals for the Seventh Circuit




                   USCA-02-C-0072—12-5-02